Opinion by

Kinney, J.
This was an action of debt, instituted in the district court of Muscatine county, upon a county treasurer’s bond against the plaintiff in error and his *447securities. The defendants below pleaded non est factum, and Musgrave, the treasurer, filed several special pleas, one of which was a plea of performance. These pleas were all demurred to, and' the court sustained the demurrer; which is the error complained of by the plaintiff in error. From a careful examination of the third plea, we believe it to have been a good one. It avers a full and complete performance of all the conditions of the bond, according to the tenor and effect thereof, which, if true, we think would have constituted a good defence to the action. We think the court erred in sustaining the demurrer to this plea.
Judgment reversed.